—In an action to recover damages for personal injuries, Metrahealth Services, Inc., appeals from an order of the Supreme Court, Nassau County (O’Brien, J.), dated March 5, 1997, which denied its motion for leave to intervene.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
Under the circumstances presented, the Supreme Court acted properly in denying the motion of Metrahealth Services, Inc., for leave to intervene (see, Humbach v Goldstein, 229 AD2d 64; see also, Warner v University Hosp., 246 AD2d 535; McGuire v Long Is. Jewish-Hillside Med. Ctr., 237 AD2d 417).
Rosenblatt, J. P., Sullivan, Santucci and Goldstein, JJ., concur.